                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                        :

      v.                                        :      CRIMINAL ACTION NO. 19-186

ALIZE MERCEDES RAMOS COLON                      :


                                       ORDER

      AND NOW, this 3rd day of June, 2021, it is hereby ORDERED that Defendant’s Motion

to Suppress Physical Evidence and Statements (Docket No. 30) is DENIED.


                                                BY THE COURT:



                                                /s/ Jeffrey L. Schmehl
                                                JEFFREY L. SCHMEHL, J.
